PER CURIAM.
This action is for a statutory penalty for the refusal to.give a transfer over a street railway alleged to have been operated by defendant over East 135th street, and also, as a second cause of action, for a refusal to issue a transfer on July 22, 1903, on the 125th Street Crosstown Line. The defendant denied its control and operation of the 135th Street Line, but made no such denial as to the 125th Street Crosstown Line, as to which alone did the plaintiff make any proof. The judgment was but for a single penalty, and it must be affirmed, with costs.